On Motion to Dismiss Appeal.
SOMMERYILLE, J.
Plaintiff appeals from a judgment dismissing his suit to have declared null and void the municipal election held in the village of Bonita on April 16, *10991918, and, in the alternative, that he be decreed to have been elected mayor of the village.
There is no allegation or evidence in the record as to the amount involved. The salary of the office of mayor of a village for two years cannot be over $2,000. The court is therefore without jurisdiction.
For the reasons assigned in Rownd v. Cormish, 130 La. 739, 58 South. 528, Landry v. Gonzales, 142 La. 577, 77 South. 287, Aubert v. Burns, 142 La. 895, 77 South. 782, Oberly v. Calcasieu Parish School Board, 142 La. 788, 77 South. 600, Dejean v. Breaux, 140 La. 378, 73 South. 238, and the authorities cited in those cases—
The appeal is dismissed.
PROVOSTY, J., absent on account of illness, takes no part.